DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities:  
There is lack of antecedent basis in the specification for the environmental parameters including the measured temperature, as recited in lines 5-6 of claim 15 (e.g., see paragraphs 31 and 115 of the published application, which do not disclose that the environmental parameters include the measured temperature).
Appropriate correction is required.

Claim Objections
Claims 1, 4-10, 12, and 14-17 are objected to because of the following informalities:   
In claim 1, the term “especially” in line 2 is not clear because it is unclear whether the limitations following the term are part of the claimed invention; there is lack of antecedent basis in the claim for “the relationship” in line 5; --the-- should be added before “concrete” in line 3; --in-- should be added after “wherein” in line 10; --and-- should be added after “temperature,” in line 11; and there is lack of relationship between the predicting step recited in lines 4-5 with the remining steps of the claim (there is also lack of relationship between the determining step recited in line 9 with the remining steps of the claim).
In claim 4, there is lack of relationship between the environmental parameters saved, as recited in line 2, with the steps of base claim 1.
In claim 5, “of” should be changed to --or-- in line 3.
In claim 7, the term “especially” in line 2 is not clear because it is unclear whether the limitations following the term are part of the claimed invention; --and-- should be added after “concrete;” in line 6; and there is lack of relationship between the predicting unit recited in lines 3-4 with the remining elements of the claim (there is also lack of relationship between the energy production estimator recited in lines 7-8 with the remining elements of the claim).
In claim 9, there is lack of relationship between the environmental parameters, as recited in line 2, with the elements of base claim 7.
In claim 12, it is not clear if the “server via the internet,” as recited in the last line, is referring to the external device recited in line 8 of base claim 1.
In claim 14, it is not clear if the “server via the internet,” as recited in the last line, is referring to the external device recited in the last line of base claim 7.
In claim 15, there is lack of relationship between the determining of energy step recited in line 4 with the remining steps of the claim (there is also lack of relationship between the measuring of environmental parameters step recited in lines 5-6 with the remining steps of the claim); there is lack of antecedent basis in the specification for the environmental parameters including the measured temperature, as recited in lines 5-6 (e.g., see paragraphs 31 and 115 of the published application); there is lack of antecedent basis in the claim for “the relationship” in line 8; it is not clear if the “measured temperature” recited in line 8 is referring to the measured temperature recited in line 3; --the-- should be added before “concrete” in line 8; --and-- should be added after “temperature;” in line 9; and it is not clear which steps of the claim are being referred to by “the steps” in the last line.
In claim 17, “of” should be changed to --or-- in line 2.
Claims 6, 8, 10, and 16 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 7, the term “especially” in line 2 renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4-6, 8-10, 12, and 14 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0353864 to Grochoski.
Referring to claim 7, Grochoski discloses that a system for predicting a maturity of concrete (204) during a curing process, characterized in that the system comprises:
a predicting unit (computer with a model) configured to predict at least one future temperature within the concrete (204) (figure 7; paragraphs 29, 30, 50, 54);
at least one temperature sensor (212) configured to perform real-time temperature measurements of the concrete (204) (paragraphs 66, 98); and
an energy production estimator (model) configured to estimate energy production (free heat) within the concrete (paragraph 43);
wherein the at least one temperature sensor (212) is arranged and configured to transmit the at least one temperature measurement wirelessly to an external device (paragraphs 32, 50, 66).
Furthermore, the recitation in the preamble that the method is for “early-stage curing” is not limiting because the body of the claim describes a complete invention and this recitation recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Referring to claim 8, Grochoski discloses that the system comprises one or more environmental parameter determination units configured to determine one or more environmental parameters (e.g., weather, ambient temperature) influencing the temperature of the concrete (paragraphs 32, 46).

Referring to claim 9, Grochoski discloses that the system is configured to store one or more environmental parameters to form historical data (paragraph 32).

Referring to claim 10, Grochoski discloses that the system is configured to predict the at least one future temperature within the concrete based on the historical data (paragraphs 30, 32).

Referring to claim 14, Grochoski discloses that the at least one temperature sensor (212) is configured to transmit the temperature measurements to a server via the internet (paragraph 50). 

Allowable Subject Matter
Claims 1, 4-6, 12, and 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for predicting a maturity of a concrete during a curing process, the method comprising predicting at least one future temperature within the concrete by using information about the relationship between temperature and heat generation in concrete; wherein the step of predicting at least one future temperature within the concrete, the temperature used for the prediction is carried out on the basis of a measured temperature (claim 1).
A method for predicting a maturity of a concrete during a curing process, comprising calculating a maturity of the concrete using a measured temperature within the concrete; measuring environmental parameters in real-time, the environmental parameters including the measured temperature; predicting at least one future temperature within the concrete by using information about the relationship between measured temperature and heat generation in concrete; recalculating the maturity of the concrete using the at least one future temperature; and repeating the steps until a preferred maturity is calculated (claim 15).

Response to Arguments
Applicant’s arguments (pages 5-7 of the response) with respect to claims 1 and 15 have been considered, but are moot in view of the allowable subject matter stated above.
Applicant’s arguments with respect to claim 7 (pages 5-7 of the response) are not persuasive. Applicant’s arguments that Grochoski does not anticipate claim 7 because Grochoski discloses a method having a different purpose from that of the claim because Grochoski does not disclose predicting early-stage curing for better production management are not persuasive for the reasons stated above with respect to the limitations in the preamble. Furthermore, Applicant’s arguments (page 7 of the response) that Grochoski does not teach or suggest continuous, dynamic calculations including continuously new environmental and temperature data are not persuasive because these features are not claimed, and Grochoski discloses obtaining real-time temperature measurements (paragraphs 66, 98).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/15/22